      Case 1:16-cv-00043-DMT-CRH Document 117 Filed 08/07/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Robby Williams, et al.,                        )
                                               )
                Plaintiffs,                    )       ORDER
                                               )
        vs.                                    )
                                               )
Dalton Logistics, Inc., et al.,                )       Case No. 1:16-cv-
                                               )
                Defendant.                     )


        On August 4, 2020, this action was reassigned to Judge Traynor, who, on motion by

plaintiffs, continued the trial until January 26, 2021. (Doc Nos. 113 and 114). Accordingly, the

Final Scheduling Order (Doc. No. 103) shall be amended as follows:

        1.      Pre-trial disclosure sheets are due 28 days prior to trial.

        2.      Objections to the pretrial disclosure sheets are due 15 days prior to trial.

Pre-trial disclosure sheets and any objections to them should be emailed to ndd_J-

Traynor@ndd.uscourts.gov.

        IT IS SO ORDERED.

        Dated this August 7, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
